DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1:  Claim 1 is indefinite because it contains two different interpretations based on the limitations that a polymer particle comprises a monomer:
(1) the claimed dispersion is a mixture of polymer particles and (unpolymerized) monomer;
(2) the claimed dispersion is a polymer, and the monomer of Formula I is copolymerized into the polymer within the claimed weight percentage.
For the purposes of further examination interpretation (2) has been examined on the merits, as this appears to be what applicant is attempting to claim based on the working examples in the instant specification.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015/157951 to Liu et al.
Regarding claim 1:  Liu teaches a dispersion comprising a protective composition.  This composition is taught to contain colorants in the plural (Liu page 5 line 9); the ingredients are mixed the resulting dispersion has been interpreted to contain two colorant dispersions.  Liu teaches a protective composition comprising an aqueous dispersion of the claimed range of polymer (Liu 2:3-10) and 0.3-2% by weight of stabilizer monomers (Liu 2:10-12).  The stabilizer monomers in Liu include several species which read on Formula I such as sodium styrene sulfonate (SSS) (Liu 4:15-20; in SSS R1 is a linkage, R2 is moot because n is not present, and M is sodium) among other claimed species.  Non-reactive anionic surfactants (e.g. Rhodafac) are taught within the claimed range (Liu 8:20-23).  Liu had possession of a clay within the claimed range (e.g. DB-80 is kaolin and used at 360/4200 by way of example in Table 2).
Regarding claims 2-3:  Liu had possession of the claimed ranges with sufficient specificity (Liu 2:10-12).
Regarding claim 4:  Liu recites the claimed anionic stabilizer monomers (Liu 4:15-20).
Regarding claims 5-6:  Liu had possession of the claimed weight ranges with sufficient specificity (0-1% in Table 1; 0.22-2.22 in 8:19-24).
Regarding claim 9:  Liu teaches coatings made from the aqueous dispersion (Liu 4:25-26).


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,710,112 to Sandor et al.
Regarding claims 1, 4 and 7:  Sandor teaches a coating composition.  Multiple pigments are at once envisaged as Sandor indicates that a plurality of pigments can be used (Sandor 12:8-21).  The composition contains an aqueous polymer dispersion wherein the polymer comprises at least 90% by weight of hydrophobic monomers (P1+P2) and sodium salts of sulfonic acid monomers such as 2-acrylamido-2-methylpropanesulfonic acid at 1-2.5% by weight based on P1+P2 (Sandor 5:35-65), among other claimed monomers.  The composition comprises a <5 wt% non-reactive anionic surfactant having a chain length of ethylene oxide less than 11 (Liu 8:63-9:37).
Sandor does not explicitly require a clay within the claimed amount.  However, Sandor indicates that clays can be used in an overlapping range (Sandor 11:55-12:32).  At the time of Sandor 12:34-40).
Regarding claims 2-3:   Sandor teaches stabilizer monomer within the claimed range with sufficient specificity (Sandor 5:60-65).
Regarding claims 5-6:  The composition comprises a <5 wt% non-reactive anionic surfactant having a chain length of ethylene oxide less than 11 (Liu 8:63-9:37).
Regarding claim 9:  Liu teaches aqueous coating compositions comprising the dispersion (Sandor 1:1-10). 

Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015/157951 to Liu et al. in view of U.S. Patent No. 6,710,112 to Sandor et al.
Regarding claim 7:  By way of example, Liu shows a slightly higher clay content (~8.4 wt%).  Liu does not teach a preferential range of clay content.  Sandor indicates that fillers can be adjusted through ordinary skill to adjust the hiding power, shade and depth of color of the composition (Sandor 12:34-40).  Liu and Sandor are analogous art in that they are concerned with the same field of endeavor, namely compositions comprising binder compositions of polymer particles and Formula I monomers within the claimed ranges, used to make aqueous pain compositions when combined with pigments and fillers such as clay.  At the time of the invention, it would have been obvious for a person having ordinary skill in the art to adjust the clay content of Liu within the claimed range to adjust the hiding power, shade and depth of color of the composition (Sandor 12:34-40).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over either (1) by WO 2015/157951 to Liu et al.;  or (2) U.S. Patent No. 6,710,112 to Sandor et al.; as applied to claim 1 above, in view of US 2015/0059616 to Yun et al.
Regarding claim 8:  Neither Liu nor Sandor specifically requires a peptizing agent.  Yun teaches peptizing agents for color dispersions (Yun ¶ [0033]) and names the claimed agents.  Yun and Liu/Sandor are analogous art in that they are concerned with the same field of endeavor, namely making color aqueous dispersions for coatings.  At the time of the invention, it would have been obvious for a person having ordinary skill in the art to add a peptizing agent to either Liu or Sandor with the motivation of protecting the color (Yun Tables 1 and 4 show embodiments 1-21 have satisfactory color when peptizing agent is used whereas embodiment 22 does not have satisfactory color).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A SALVITTI whose telephone number is (571)270-7341.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A SALVITTI/Primary Examiner, Art Unit 1767